Morton, C. J.
Most of the questions presented by the bill of exceptions have been previously decided by this court.
The case of Baldwin v. Bow, 130 Mass. 416, was an action upon a promissory note and guaranty, which was one of the same series of notes with the note in suit, in the same form, and issued under like circumstances. It was there held that the contract of the defendants was not with the payee of the note, but with the first holder for value who took the note with the guaranty
*140upon it; and that the contract was to be interpreted as if, when the plaintiff paid the money to the corporation, all the parties Were present, and then signed and delivered the note and guaranty in the present form. When the case at bar was before us upon demurrer, the same principle of interpretation was reaffirmed, and it was held that the declaration sufficiently set out a guaranty of the note for a sufficient consideration to the plaintiff, as the first holder for value. Jones v. Dow, 137 Mass. 119.
At the trial in the Superior Court, the evidence tended to show the consideration alleged in the declaration, and was sufficient to justify the jury in finding that the promise of the defendants was to the plaintiff.
The defendant contends that the guaranty is insufficient to satisfy the statute of frauds, because it does not contain the name of the plaintiff as the promisee.
It is true that, in order to satisfy the statute of frauds, it is necessary that the memorandum should show who are the parties to the contract, but it is sufficient if this appears by description instead of by name; and if the promisor or promisee is described, instead of named, paroi evidence is admissible to apply the description, and identify the person who is meant by it. Benjamin on Sales (4th Am. ed.) § 237, and cases cited. Gowen v. Klous, 101 Mass. 449.
The evidence of the circumstances under which the plaintiff took the note in suit, objected to by the defendants, was competent to identify the plaintiff as the first holder for value and the promisee in the guaranty, and also to show the consideration. Baldwin v. Dow, ubi supra.
The evidence in this case justified the jury in finding that the plaintiff was the first holder for value, and that there was a valid promise made to him by the defendants. We are of opinion that none of the defendants’ exceptions can be sustained.

Exceptions overruled.